FOR PUBLICATION

  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT


DAVID OTTO SCHWAKE,                     No. 18-15725
              Plaintiff-Appellant,
                                          D.C. No.
                v.                     2:15-cv-00696-
                                            SPL
ARIZONA BOARD OF REGENTS;
MICHAEL M. CROW; KEVIN COOK;
NOREAN SABLAN; RON HICKS;                 OPINION
GREGORY CASTLE; THOMAS SEAGER,
            Defendants-Appellees.

     Appeal from the United States District Court
              for the District of Arizona
     Steven Paul Logan, District Judge, Presiding

         Argued and Submitted March 5, 2020
              San Francisco, California

                 Filed July 29, 2020

   Before: KIM MCLANE WARDLAW, MILAN D.
      SMITH, JR., and PATRICK J. BUMATAY,
                   Circuit Judges.

         Opinion by Judge Milan D. Smith, Jr.
2        SCHWAKE V. ARIZONA BOARD OF REGENTS

                          SUMMARY *


                              Title IX

    The panel reversed in part and vacated in part the district
court’s order of dismissal and remanded in an action alleging
that Arizona State University violated Title IX, 20 U.S.C.
§ 1681(a), by discriminating against plaintiff on the basis of
sex during the course of a sexual misconduct disciplinary
case against him.

    The panel held that plaintiff stated a Title IX claim
against the University because he plausibly alleged gender
bias. The panel held that plaintiff first established a
background indicia of sex discrimination relevant to his Title
IX claim by alleging that: (1) the University faced
contemporaneous pressure as a result of a Department of
Education investigation, which affected how it handled
sexual misconduct complaints; and (2) the University had a
pattern of gender-based decisionmaking.

    The panel next considered the allegations concerning the
disciplinary case against plaintiff. The panel held that public
statements made by an associate professor at the University
reflected an atmosphere of bias against plaintiff during the
course of the University’s disciplinary case. The panel
further noted that plaintiff alleged that the University
(1) denied plaintiff an opportunity to appeal the punishment
and the underlying findings; (2) refused plaintiff permission



    *
      This summary constitutes no part of the opinion of the court. It
has been prepared by court staff for the convenience of the reader.
        SCHWAKE V. ARIZONA BOARD OF REGENTS                  3

to file a harassment complaint against the complainant; and
(3) conducted a one-sided investigation.

    Considering the combination of plaintiff’s allegations of
background indicia of sex discrimination along with the
allegations concerning his particular disciplinary case, the
panel concluded that sex discrimination was a plausible
explanation for the University’s handling of the sexual
misconduct disciplinary case against plaintiff. This was
sufficient for plaintiff’s Title IX claim to proceed beyond the
motion to dismiss stage.


                         COUNSEL

Aaron K. Block (argued), The Block Firm LLC, Atlanta,
Georgia; Joseph P. Palmisano, Acaia Law Group,
Scottsdale, Arizona; for Plaintiff-Appellant.

Michael K. Goodwin (argued) and Rusty D. Crandell,
Assistant Attorneys General; Dominic E. Draye, Solicitor
General; Mark Brnovich, Attorney General; Office of the
Attorney General, Phoenix, Arizona; for Defendants-
Appellees.
4         SCHWAKE V. ARIZONA BOARD OF REGENTS

                            OPINION

M. SMITH, Circuit Judge:

    This case concerns an Arizona State University (the
University 1) disciplinary case against David Otto Schwake
for alleged violations of the University’s Student Code of
Conduct (the Student Code), triggered by another student’s
complaint that Schwake had engaged in unwanted contact
and sexual misconduct with her. Schwake brought this suit
because of the University’s handling of the disciplinary case
against him. In relevant part, he claimed that the University
violated Title IX, 20 U.S.C. § 1681(a), as a federally funded
educational institution that discriminated against him on the
basis of sex during the course of the disciplinary case. The
district court dismissed this claim because it deemed some
of Schwake’s allegations to be conclusory. The court further
reasoned that a university’s aggressive response to a sexual
misconduct complaint is not evidence of gender bias.

    We must decide whether Schwake plausibly alleged that
the University discriminated against him on the basis of sex. 2
His complaint is similar to Title IX claims brought by a
number of men alleging sex discrimination by federally
funded universities and colleges in sexual misconduct
disciplinary cases against them. Although our court has
affirmed the dismissal of some such claims, Austin v. Univ.
of Or., 925 F.3d 1133 (9th Cir. 2019), we have not provided
guidance on what allegations suffice to state a Title IX claim.

    1
       Unless otherwise indicated, we use the term “the University” to
refer to all Defendants who Schwake sued in their official capacities.
    2
      Schwake also claimed violations of his constitutional due process
rights pursuant to 42 U.S.C. § 1983. We affirm the dismissal of those
claims in a concurrently filed memorandum disposition.
          SCHWAKE V. ARIZONA BOARD OF REGENTS                           5

Providing that guidance here, we conclude that Schwake
plausibly alleged that the University discriminated against
him on the basis of sex. We, therefore, reverse the district
court’s dismissal of the Title IX claim.

                         BACKGROUND

I. Factual Background

    In the summer and fall of 2014, Schwake was a
University graduate student pursuing a Ph.D. in
microbiology. For over three years, he worked in a campus
lab as a student researcher alongside other Ph.D. students,
including the student who made the sexual misconduct
complaint against him (the complainant). Schwake and the
complainant “oscillated between being professional
coworkers and dozens of romantic encounters” between
February 2013 and July 2014.

     On August 14, 2014, Schwake received a letter from
Norean Sablan, a senior coordinator with the University’s
Office of Student Rights and Responsibility. The letter
notified him of a complaint against him concerning
“multiple instances of inappropriate behaviors and unwanted
verbal and physical contact” with the complainant. 3 The
letter informed Schwake of three pending disciplinary
charges against him for Student Code violations, including
unwanted or repeated significant behavior and sexual

    3
      The letter directed Schwake to refrain from all contact with the
complainant and indicated that Schwake would face additional
disciplinary action if he failed to do so. Schwake’s lab supervisor set up
a lab sharing schedule to prevent Schwake and the complainant from
being in the lab at the same time. Schwake alleges that although he never
violated the schedule, the complainant violated it over twenty times
between August 14 and October 15, 2014.
6       SCHWAKE V. ARIZONA BOARD OF REGENTS

misconduct. During a meeting the next day, Sablan
suggested that Schwake prepare evidence and witnesses
while the University investigated.

    Schwake and Sablan met a second time on August 22,
2014 to discuss the sexual misconduct complaint. A few
days later, Schwake provided, at Sablan’s request, a four-
page written account of the “most serious allegations” that
“he touched [the complainant’s] breasts without her consent
while she was asleep sometime between March 26 and
March 27, 2014.” He included text messages, “which
confirmed the sexual activity of the night of the accusation
was consensual and that the two had a friendly and romantic
relationship for several months afterwards.” Schwake stated
that several students and staff members could corroborate his
“on-again off again” relationship with the complainant and
their consensual intimate contacts. He suggested that the
complainant “may have deliberately provided false
information or left out key details[.]”

    On September 5, 2014, Schwake received a letter from
Sablan, which explained that the University had found him
responsible for the disciplinary charges. He was suspended
until Fall 2017 “effective immediately,” unless he requested
a hearing to appeal the decision. University Policy § 5-
403(D), the University’s student disciplinary procedure
policy, would apply to that hearing. He could have legal
representation, cross-examine witnesses against him, and
present evidence and witnesses in his favor.

    Shortly thereafter, Dr. Thomas Seager, an associate
professor, “loudly discussed” Schwake’s disciplinary case
with a group in his office with the door open. Dr. Seager
“went into great detail” about the complainant’s
“accusations including privileged information and the
disciplinary process and told them that [the University] had
        SCHWAKE V. ARIZONA BOARD OF REGENTS                  7

convicted [Schwake] of sexual assault and suspended him.”
Dr. Seager told the group that Schwake was not allowed in
the building, and that any one of them should immediately
call the police if they saw Schwake in the building. Despite
another professor’s complaint about his discussing
Schwake’s disciplinary case, Dr. Seager continued to discuss
the case in his course throughout the semester, using it “as
an example of a real-life scenario and asking students how it
should be handled.” In doing so, Dr. Seager identified
Schwake “while disclosing confidential, graphic details”
about the alleged sexual misconduct.

    In early October 2014, a lawyer who Schwake had
retained formally requested an appeal hearing on the
University’s decision. In mid-October, Schwake was
removed from the lab after the complainant obtained a state
court harassment injunction against him. When Schwake
requested lab access, Dr. Ron Hicks, an Associate Dean of
Students, told him that the University’s no-contact directive
remained in effect. During this time, Schwake learned that
the complainant had “harassed a student lab mate,”
attempted to interfere with Schwake’s experiments, and
made false statements to the lab supervisor.

    On November 3, 2014, Dr. Hicks notified Schwake that
the University had received a report that he was seen in the
lab, in violation of the lab access restriction and two Student
Code provisions. Dr. Hicks placed Schwake on an
immediate interim suspension. At a mandatory in-person
meeting two days later, Schwake maintained that he did not
enter the lab but had only entered and quickly left the
building where the lab was located. Dr. Hicks explained that
the suspension would remain in place until the evidence
proved no violation. At Schwake’s request, a University
8         SCHWAKE V. ARIZONA BOARD OF REGENTS

security department employee e-mailed Dr. Hicks
surveillance footage corroborating Schwake’s account.

    On November 13, 2014, Schwake received notice that
the appeal hearing in his disciplinary case was set for
December 12, 2014. Eight days after receiving that notice,
Dr. Hicks “forcibly withdrew” Schwake’s graduation
application.      Thereafter, Schwake learned that the
complainant had “attempted to coerce members” of the lab
to testify for her at the hearing “by falsely telling them that
other labs members had agreed” to do so.

    On December 3, 2014, Schwake and his lawyer met with
Dr. Hicks at the University police station. Schwake’s lawyer
and Dr. Hicks “had come up with a ‘mutually beneficial
compromise’” that would allow Schwake to graduate by
changing Schwake’s punishment from suspension to certain
campus restrictions. Dr. Hicks explained that, as a result,
Schwake was not entitled to a hearing. 4 When Schwake
protested, Dr. Hicks stated that the decision was final; the
University had no appeal process available. When Schwake
asked Dr. Hicks whether he could file a complaint against
the complainant, Dr. Hicks denied telling Schwake on
multiple prior occasions that he could not do so until after
the disciplinary hearing because it would be seen as
retaliatory. Dr. Hicks then told Schwake that filing his own
complaint could lead to further investigations and additional
disciplinary sanctions, including degree revocation.

   The following day, Schwake received a letter with the
University’s final decision, outlining the following

    4
      University Policy § 5-403 provides a hearing only in cases of
suspension, expulsion, or degree revocation. “[T]he student will not be
permitted to graduate until the hearing process has been concluded.”
        SCHWAKE V. ARIZONA BOARD OF REGENTS                9

restrictions: a three-year restriction on accessing certain
campus buildings, including the lab; a three-year ban on
holding any paid or volunteer position at the University,
including a post-doctoral position for Spring 2015; and a
prohibition on any contact with the complainant with no end
duration. Although Schwake graduated, the disciplinary
case had disrupted his dissertation, interfered with his
research, caused him to lose funding and employment
opportunities, and damaged his personal reputation.

II. Procedural History

    Schwake sued in April 2015, seeking $20 million in
damages as well as declaratory and injunctive relief. He
asserted § 1983 claims against Defendants Sablan and
Drs. Hicks, Castle, and Seager for alleged constitutional due
process violations. He asserted a Title IX claim against the
University, suing the foregoing defendants as well the
Arizona Board of Regents, Michael M. Crow (the
University’s President), and Dr. Kevin Cook (the
University’s Dean of Students) in their official capacities.
After the district court dismissed Schwake’s initial
complaint on procedural grounds, Schwake filed the
operative First Amended Complaint (FAC). The court
granted the University’s motion to dismiss the FAC and
dismissed Schwake’s claims with prejudice. Schwake
timely appealed.

   JURISDICTION AND STANDARD OF REVIEW

    We have jurisdiction pursuant to 28 U.S.C. § 1291. We
review de novo the grant of a motion to dismiss for failure
to state a claim. Metzler Inv. GMBH v. Corinthian Colls.,
Inc., 540 F.3d 1049, 1061 (9th Cir. 2008). We accept as true
all well-pleaded factual allegations and construe them in the
light most favorable to the non-moving party. Id. Dismissal
10        SCHWAKE V. ARIZONA BOARD OF REGENTS

of a claim is appropriate if the plaintiff fails to set forth
sufficient factual allegations that would, if true, entitle the
plaintiff to relief. Fed. R. Civ. P. 12(b)(6); Bell Atl. Corp. v.
Twombly, 550 U.S. 544, 555 (2007).

                            ANALYSIS

    Title IX provides that “[n]o person in the United States
shall, on the basis of sex, be excluded from participation in,
be denied the benefits of, or be subjected to discrimination
under any education program or activity receiving Federal
financial assistance . . . .” 20 U.S.C. § 1681(a). “[S]ubject
to a list of narrow exceptions not at issue here, [Title IX]
broadly prohibits a funding recipient from subjecting any
person to ‘discrimination’ ‘on the basis of sex.’” Jackson v.
Birmingham Bd. of Educ., 544 U.S. 167, 173 (2005).

    Title IX is enforceable through an implied right of action
in which monetary damages are available. Gebser v. Lago
Vista Indep. Sch. Dist., 524 U.S. 274, 281 (1998). To state
a Title IX claim, a plaintiff must plead that: (1) the defendant
educational institutional receives federal funding; (2) the
plaintiff was excluded from participation in, denied the
benefits of, or subjected to discrimination under any
education program or activity, and (3) the latter occurred on
the basis of sex. 5 Here, Schwake alleged that the University
receives federal funding. Thus, the issues on appeal concern
the second and third elements. We first identify the relevant


     5
      Although Title IX uses the term “sex,” we have used that term
interchangeably with “gender.” See, e.g., Emeldi v. Univ. of Oregon,
698 F.3d 715, 723 (9th Cir. 2012) (“Title IX of the Education
Amendments of 1972 bars gender-based discrimination by federally
funded educational institutions.”). We use the terms interchangeably to
mean “sex” under Title IX for the purposes of our analysis.
         SCHWAKE V. ARIZONA BOARD OF REGENTS                 11

inquiry for us in this context and then turn to Schwake’s
allegations.

I. The Relevant Title IX Inquiry in This Context

    Title IX “encompass[es] diverse forms of intentional sex
discrimination.” Jackson, 544 U.S. at 183. In relevant part,
“Title IX bars the imposition of university discipline where
gender is a motivating factor in the decision to discipline.”
Yusuf v. Vassar Coll., 35 F.3d 709, 715 (2d Cir. 1994); see
also Austin, 925 F.3d at 1138–39 (considering allegations of
sex discrimination during disciplinary proceedings for
sexual misconduct charges). The gravamen of Schwake’s
claim is that the University discriminated against him on the
basis of sex during the course of the sexual misconduct
disciplinary case against him.

    Two of our sister circuits have fashioned doctrinal tests
for sex discrimination claims in this context. Based on its
view of the claims of “gender bias [to] be expected” in this
context, the Second Circuit articulated the so-called
“erroneous outcome” and “selective enforcement” tests.
Yusuf, 35 F.3d at 715. Pursuant to the “erroneous outcome”
test, the plaintiff “must allege particular facts sufficient to
cast some articulable doubt on the accuracy of the outcome
of the disciplinary proceeding.” Id. In a “selective
enforcement” claim, a plaintiff must allege that “regardless
of the student’s guilt or innocence, the severity of the penalty
and/or the decision to initiate the proceeding was affected by
the student’s gender.” Id. The Sixth Circuit has expressly
adopted these tests as well as the so-called “deliberate
indifference” test. See Doe v. Miami Univ., 882 F.3d 579,
589 (6th Cir. 2018).

   Some of our sister circuits have applied these tests
without expressly adopting them. See Doe v. Valencia Coll.,
12       SCHWAKE V. ARIZONA BOARD OF REGENTS

903 F.3d 1220, 1236 (11th Cir. 2018) (“[W]e will assume
for present purposes that a student can show a violation of
Title IX by satisfying the ‘erroneous outcome’ test applied
by the Second Circuit in Yusuf.”); Plummer v. Univ. of
Houston, 860 F.3d 767, 777–78 (5th Cir. 2017) (“McConnell
and Plummer and the University each rely on the theories
adopted in Yusuf, so we need not speculate on any other
possible theories of Title IX liability.”).

    In this case, the district court referenced the erroneous
outcome and selective enforcement tests as two “general
categories” of Title IX claims in this context. The parties in
part dispute whether Schwake pleaded an erroneous
outcome theory. The underlying assumption was that
Schwake must meet that test to state a Title IX claim. We
disagree.

    Although our court has acknowledged some of the
doctrinal tests that other courts have employed in this
context and assumed their application, see Austin, 925 F.3d
at 1137–38, we have not expressly adopted any of them.
Faced with that antecedent question here, we find persuasive
the Seventh Circuit’s approach to Title IX claims in this
context. The Seventh Circuit has found “no need to
superimpose doctrinal tests on the statute[.]” Doe v. Purdue
Univ., 928 F.3d 652, 667 (7th Cir. 2019). As the Seventh
Circuit has explained, such tests “need not be considered
because, at bottom, they all ask the same question: whether
‘the alleged facts, if true, raise a plausible inference that the
university discriminated [against the plaintiff] ‘on the basis
of sex’?” Doe. v. Columbia Coll. Chi., 933 F.3d 849, 854–
55 (7th Cir. 2019) (quoting Purdue Univ., 928 F.3d at 667–
68). We adopt that far simpler standard for Title IX claims
in this context. See Doe v. Univ. of the Scis., 961 F.3d 203,
209 (3d Cir. 2020) (adopting the Seventh Circuit’s
         SCHWAKE V. ARIZONA BOARD OF REGENTS                  13

“straightforward pleading standard” as “hew[ing] most
closely to the text of Title IX”). With this standard in mind,
we turn to Schwake’s claim.

II. The Sufficiency of Schwake’s Title IX Claim

    To survive a motion to dismiss, a Title IX plaintiff “need
only provide ‘enough facts to state a claim to relief that is
plausible on its face.’” Austin, 925 F.3d at 1137 (emphasis
added) (quoting Twombly, 550 U.S. at 570). In assessing the
sufficiency of a complaint, “[t]he role of the court . . . is not
in any way to evaluate the truth as to what really happened,
but merely to determine whether the plaintiff’s factual
allegations are sufficient to allow the case to proceed.” Doe
v. Columbia Univ., 831 F.3d 46, 59 (2d Cir. 2016). Sex
discrimination need not be the only plausible explanation or
even the most plausible explanation for a Title IX claim to
proceed. See Doe v. Baum, 903 F.3d 575, 586 (6th Cir.
2018).

    The district court dismissed Schwake’s Title IX claim
with prejudice by reasoning that a university’s aggressive
response to sexual misconduct allegations “is [not] evidence
of gender discrimination.” In doing so, the court ignored
many of the allegations in Schwake’s complaint that we
think are relevant to the sufficiency of the Title IX claim.
Hewing to our limited role at this stage, we consider first the
allegations of background indicia of sex discrimination,
namely, the pressure that the University faced concerning its
handling of sexual misconduct complaints and gender-based
decisionmaking against men in sexual misconduct
disciplinary cases. We then consider the allegations
concerning the disciplinary case against Schwake.
Considering the combination of these allegations, we
conclude that Schwake plausibly alleged gender bias by the
University.
14        SCHWAKE V. ARIZONA BOARD OF REGENTS

     A. Background Indicia of Sex Discrimination

    Schwake argues that the University faced significant
pressure that affected how it handled sexual misconduct
complaints around the time of the complaint made against
him. He points to a “Dear Colleague” letter that the
Department of Education (DOE) sent in 2011 to various
colleges and universities across the country regarding the
handling of sexual misconduct complaints. 6 “Other circuits
have treated the Dear Colleague letter as relevant in
evaluating the plausibility of a Title IX claim” in this
context. Purdue Univ., 928 F.3d at 668. Although we do
not disagree that the letter may be relevant, we decline to
consider the letter here because the pleadings did not allege
it.

    Schwake also points to his allegation that in April 2014
the DOE initiated an investigation of the University for
possible Title IX violations in the University’s handling of
sexual misconduct complaints. As Schwake argues, it is
reasonable to infer that such a federal investigation placed
tangible pressure on the University. 7 See Baum, 903 F.3d

     6
      An archived version of the letter is available              here:
https://www2.ed.gov/about/offices/list/ocr/letters/colleague-
201104.pdf.

     7
       We reject the University’s assertion that Schwake waived this
argument. Although we generally treat arguments not raised in an
opening brief as waived, we decline to follow that rule here because the
original counsel who filed the opening brief withdrew from
representation. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir.
2009) (“We will not . . . review an issue not raised below unless
necessary to prevent manifest injustice.” (citation omitted)). Our court
appointed pro bono counsel for Schwake, who filed Schwake’s
supplemental brief that raised this argument in light of the complaint’s
allegations.
         SCHWAKE V. ARIZONA BOARD OF REGENTS                 15

at 586 (recognizing that a defendant university “stood to lose
millions in federal aid if the [d]epartment found it non-
compliant with Title IX.”). It is also “entirely plausible” that
such pressure would affect how the University treated
respondents in sexual misconduct disciplinary proceedings
on the basis of sex. See Columbia Univ., 831 F.3d at 57–58
(finding it “entirely plausible that the University’s decision-
makers and its investigator were motivated to favor the
accusing female over the accused male, so as to protect
themselves and the University from accusations that they
had failed to protect female students from sexual assault”
and “avoid further fanning the criticism” of the university).

    Schwake’s allegations of a pattern of gender-based
decisionmaking against male respondents in sexual
misconduct disciplinary proceedings make that inference
plausible. He alleged that “[m]ale respondents in student
disciplinary proceedings involving alleged sexual
harassment and misconduct cases at [the University]” “are
invariably found guilty, regardless of the evidence or lack
thereof.” Schwake further alleged that he was “aware of
recent [University] disciplinary cases against male
respondents in alleged sexual misconduct cases who were all
found guilty regardless of the evidence or lack thereof.” The
district court was not free to ignore this non-conclusory and
relevant factual allegation. See Doe v. Miami University,
882 F.3d 579, 593–94 (6th Cir. 2018) (concluding that a
pattern of gender-based decisionmaking may support a Title
IX claim).

    The University contends that the allegations of gender-
based decisionmaking are conclusory because they lack the
detail of the allegations in Doe v. Miami University, 882 F.3d
579 (6th Cir. 2018). The plaintiff’s allegations there
included: (1) “every male student accused of sexual
16       SCHWAKE V. ARIZONA BOARD OF REGENTS

misconduct in the Fall 2013 and Spring 2014 semesters was
found responsible for the alleged violation,” (2) “nearly
ninety percent of students found responsible for sexual
misconduct between 2011 and 2014 have male first-names,”
(3) an affidavit from an attorney who represented “many
students in Miami University’s disciplinary proceedings”
who “describe[d] a pattern of the University pursuing
investigations concerning male students, but not female
students,” and (4) the plaintiff’s allegation that the university
investigated him rather than the complainant. Id. at 593–94.

    The absence of this level of detail from Schwake’s
complaint does not render Schwake’s allegation conclusory
or insufficient. There is no heightened pleading standard for
Title IX claims. See Austin, 925 F.3d at 1137 n.4. That point
is particularly apt here. It may be difficult for a plaintiff to
know the full extent of alleged discrimination in
decisionmaking before discovery allows a plaintiff to
unearth information controlled by the defendant. See
Swierkiewicz v. Sorema, N.A., 534 U.S. 506, 512 (2002);
Miami Univ., 882 F.3d at 594. Here, we are satisfied that
Schwake’s allegations of contemporaneous pressure and
gender-based decisionmaking establish background indicia
of sex discrimination relevant to his Title IX claim.

     B. Schwake’s Disciplinary Case

    Although Schwake has alleged background indicia of
sex discrimination, he “must combine [those allegations]
with facts particular to his case to survive a motion to
dismiss.” Columbia Coll. Chi., 933 F.3d at 855; Purdue
Univ., 928 F.3d at 669; Austin, 925 F.3d at 1138. Schwake
has done so in several respects.

   First, Schwake draws our attention to his allegations
concerning Dr. Seager’s statements following the
        SCHWAKE V. ARIZONA BOARD OF REGENTS                 17

University’s September 5, 2014 decision. Dr. Seager’s
comments that the University had “convicted [Schwake] of
sexual assault” and that individuals “should immediately call
the police” if they saw Schwake in the building layered
criminal overtones onto what was essentially a preliminary
finding made by University officials in a school disciplinary
case. Dr. Seager also divulged confidential and privileged
information about Schwake’s disciplinary case, shared
“graphic” details about the alleged assault with other
students, and used the case as a classroom prompt about how
to handle sexual misconduct complaints. Dr. Seager made
these comments despite the fact that Schwake had the right
to appeal the University’s decision, thereby ensuring that
one version of the sexual misconduct disciplinary case
would be the publicly known version. This alleged conduct
reflects an atmosphere of bias against Schwake during the
course of the University’s disciplinary case.

    The University argues that Dr. Seager’s statements
cannot show that gender bias affected Schwake’s sexual
misconduct disciplinary case because Dr. Seager was not a
decisionmaker. We disagree. Statements by “pertinent
university officials,” not just decisionmakers, can support an
inference of gender bias. See Yusuf, 35 F.3d at 715.
Dr. Seager’s statements are relevant here precisely because
he knew privileged and confidential information about the
case shortly after the University made a preliminary
decision, despite not being a decisionmaker. As Schwake
alleged, Dr. Seager could only have obtained the information
he knew from University officials or other persons involved
in the case. Like the procedural irregularities some of our
sister circuits have considered when faced with allegations
of pressure, the violation of confidentiality by those involved
in Schwake’s disciplinary case supports an inference of
gender bias when considered along with Schwake’s
18      SCHWAKE V. ARIZONA BOARD OF REGENTS

allegations of background indicia of sex discrimination. See
Menaker v. Hofstra Univ., 935 F.3d 20, 33 (2d Cir. 2019)
(“[W]hen combined with clear procedural irregularities in a
university’s response to allegations of sexual misconduct,
even minimal evidence of pressure on the university to act
based on invidious stereotypes will permit a plausible
inference of sex discrimination.” (emphasis in original)); see
also Columbia Univ., 831 F.3d at 56–57 (recognizing that
procedural irregularities in the university’s investigation and
handling of a sexual assault complaint raised an inference of
bias).

     Second, Schwake draws our attention to Dr. Hicks’s
treatment of him after Schwake’s lawyer and Dr. Hicks
fashioned a new punishment for Schwake that did not
involve suspension. Despite Schwake’s repeated protests,
Dr. Hicks refused to permit Schwake to appeal the
punishment and the University’s underlying finding of
responsibility on the sexual misconduct Student Code
violations. Contrary to the University’s suggestion that there
can be no showing of gender bias because University policy
foreclosed an appeal, gender bias is a plausible explanation
in light of the background indicia of sex discrimination. In
modifying the punishment, the inference may be drawn that
the University sought to show that it took sexual misconduct
complaints seriously by punishing Schwake while
simultaneously insulating the finding of responsibility from
scrutiny in light of the University’s policy limiting the
availability of an appeal hearing. See Columbia Univ.,
831 F.3d at 57.

    Dr. Hicks’s refusal to permit Schwake to file a
harassment complaint against the complainant is also
probative of gender bias. Dr. Hicks told Schwake that if he
filed a complaint against the complainant, it would result in
         SCHWAKE V. ARIZONA BOARD OF REGENTS                  19

“further investigations” and “additional sanctions” against
him, including “degree revocation.” Dr. Hicks’s refusal to
permit Schwake to pursue a complaint against the
complainant is consistent with the allegations that the
University treated male respondents in sexual misconduct
disciplinary proceedings differently because of the pending
DOE investigation into the University’s handling of sexual
misconduct complaints. See Miami Univ., 882 F.3d at 594
(inferring gender bias where the plaintiff alleged, in part, that
the university “faced external pressure from the federal
government . . . . to combat vigorously sexual assault on
college campuses,” which “led [the university] to
discriminate against men in its sexual-assault adjudication
process”). Absent the sexual misconduct proceeding and the
alleged pressure that the University faced regarding its
handling of sexual misconduct complaints, the inference
may be drawn that Schwake would have been able to pursue
his own complaint.

    Pointing to Austin, the University argues that Dr. Hicks’s
refusal to let Schwake file his own complaint cannot show
gender bias. In Austin, the plaintiffs argued that the
university was biased against men because it disciplined
male students for sexual misconduct but never female
students. 925 F.3d at 1138. Our court rejected that argument
because the complaint did not allege that female students
were accused of sexual misconduct. Id. Our court reasoned
that, without similarly situated female students, there could
be no inference of gender bias. Id. However, Schwake does
not allege the selective enforcement theory that the plaintiffs
there alleged. We have also clarified here that a plaintiff
need not satisfy that test to state a Title IX claim. Thus, this
aspect of Austin is inapposite.
20      SCHWAKE V. ARIZONA BOARD OF REGENTS

    Finally, Schwake’s allegations of the University’s one-
sided investigation support an inference of gender bias.
According to Schwake, the University (1) refused to provide
him with any written information about the complainant’s
allegations against him and only orally summarized them;
(2) failed to consider his version of the alleged assault or to
follow up with the witnesses and evidence he offered in his
defense; (3) promised him that it would only consider “one
accusation at a time” but then suspended him based on
additional violations of the Student Code to which he was
not given an opportunity to respond; and (4) ultimately
found him responsible for the charges without any access to
evidence or considering his exculpatory evidence. These
allegations echo some of the irregularities on which our
sister courts have relied to sustain a Title IX claim for sex
discrimination in the context of a sexual misconduct
disciplinary proceeding. See, e.g., Purdue Univ., 928 F.3d
at 669 (finding sex discrimination plausible based in part on
the male plaintiff’s allegations that the university’s Title IX
investigator credited the story of the female accuser over the
accused male student although the investigator had never
spoken with the accuser); Baum, 903 F.3d at 586 (finding
sex discrimination based in part on the male plaintiff’s
allegations that the university appeals board exclusively
credited female testimony and rejected all male testimony
although the initial investigator had credited the accused
male’s account).

    Considering the combination of Schwake’s allegations
of background indicia of sex discrimination along with the
allegations concerning his particular disciplinary case, we
conclude that sex discrimination is a plausible explanation
for the University’s handling of the sexual misconduct
disciplinary case against Schwake. This is sufficient for
        SCHWAKE V. ARIZONA BOARD OF REGENTS               21

Schwake’s Title IX claim to proceed beyond the motion to
dismiss stage.

                     CONCLUSION

    We conclude that Schwake stated a Title IX claim
against the University because he plausibly alleged gender
bias. Accordingly, we reverse and vacate the district court’s
order and judgment dismissing the claim with prejudice, and
remand for further proceedings.

  REVERSED in part, VACATED in part, and
REMANDED. Each side shall bear its own costs.